Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 10, 2019

The Court of Appeals hereby passes the following order:

A20A0224. CURLEY ANTONIO EDLER v. THE STATE.

      Curley Antonio Elder pleaded guilty to possession of cocaine and was
sentenced to three years of probation in 2017. Elder’s probation was revoked in 2019,
and he filed a motion requesting credit for time he spent in jail while awaiting trial.
The trial court denied the motion on May 29, 2019, and Elder filed a notice of appeal
on July 3, 2019. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Elder’s notice of appeal, filed 35
days after entry of the order he wishes to appeal, was untimely. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/10/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.